Citation Nr: 0832884	
Decision Date: 09/25/08    Archive Date: 09/30/08

DOCKET NO.  03-19 180	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for arthritis, multiple 
joints.

2.  Entitlement to service connection for low back 
disability.    

3.  Entitlement to service connection for cluster type 
headaches.

4.  Entitlement to service connection for cardiovascular 
disease, to include coronary artery disease and hypertension.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant and spouse


ATTORNEY FOR THE BOARD

J. N. Moats, Associate Counsel


INTRODUCTION

The veteran had active duty service from August 1967 to May 
1970.
 
This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2002 rating decision by a 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).  A notice of disagreement was received in August 2002, 
a statement of the case was issued in May 2003, and a 
substantive appeal was received in July 2003.  A Board video 
conference hearing was held in December 2007.    

The issues of service connection for brain aneurysm, 
prostatitis and urinary incontinence were also on appeal from 
the June 2002 rating decision.  However, prior to 
certification to the Board, in a March 2006 statement, the 
veteran withdrew his appeal of these issues.  Thus, there 
remain no allegations of errors of fact or law for appellate 
consideration of these issues.  See 38 C.F.R. § 20.204

After certification of the appeal to the Board, at the Board 
hearing as well as in a December 2007 statement, the veteran 
stated that he no longer wished to appeal the issues of 
entitlement to service connection for arthritis, multiple 
joints, and low back disability.  As these issues were 
withdrawn after the case was certified to the Board, they are 
addressed in the body of this decision.  

The Board notes that the veteran submitted additional 
evidence to the Board at the December 2007 hearing.  In his 
hearing testimony and a December 2007 statement, the veteran 
waived RO consideration of this evidence. 

The issue of entitlement to service connection for coronary 
artery disease is  addressed in the REMAND portion of the 
decision below and is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  In his hearing testimony and a December 2007 statement, 
the veteran indicated that he no longer wished to pursue an 
appeal on the issues of entitlement to service connection for 
arthritis, multiple joints, and low back disability.   

2.  The veteran's cluster type headaches are chronically 
worsened by his service-connected post-traumatic stress 
disorder with major depressive disorder.


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of a substantive appeal by 
the veteran, as it relates to entitlement to service 
connection for arthritis, multiple joints, and low back 
disability, have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) 
(West 2002); 38 C.F.R. §§ 20.202, 20.204 (2007).

2.  Cluster type headaches are aggravated by the veteran's 
service-connected post-traumatic stress disorder with major 
depressive disorder.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 
38 C.F.R. §§ 3.303, 3.310 (2007). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Dismissal of Arthritis, Multiple Joints, and Low Back 
Disability

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal 
which fails to allege specific error of fact or law in the 
determination being appealed.  A substantive appeal may be 
withdrawn in writing at any time before the Board promulgates 
a decision.  38 C.F.R. § 20.202.  Withdrawal may be made by 
the veteran or by his or her authorized representative.  38 
C.F.R. § 20.204.  The veteran, in his December 2007 hearing 
testimony and a written statement in December 2007, withdrew 
his appeal as to the issues of entitlement to service 
connection arthritis, multiple joints, and low back 
disability.  Hence, there remain no allegations of errors of 
fact or law for appellate consideration of these issues.  
Accordingly, the Board does not have jurisdiction to review 
the appeal of these issues and it is dismissed without 
prejudice.  

II.  Veterans Claims Assistance Act of 2000

Under the Veterans Claims Assistance Act of 2000 (VCAA), 
codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107 and 5126; see also 38 C.F.R.  §§ 3.102, 3.156(a), and 
3.326(a), VA has a duty to notify the claimant of any 
information and evidence needed to substantiate and complete 
a claim, and of what part of that evidence is to be provided 
by the claimant and what part VA will attempt to obtain for 
the claimant.  38 U.S.C.A. § 5103(a); 38 C.F.R § 3.159(b)(1); 
Quartuccio v. Principi, 16 Vet.App. 183, 187 (2002).

In light of the favorable decision as it relates to the issue 
of entitlement to service connection for headaches as 
secondary to the veteran's service-connected post-traumatic 
stress disorder with major depressive disorder, the 
satisfaction of VCAA requirements is rendered moot. 

However, the Board observes that the record shows that in 
June 2001 and August 2003 VCAA letters, the appellant was 
informed of the information and evidence necessary to warrant 
entitlement to the issue of service connection for cluster 
type headaches on a direct basis.  The appellant was also 
advised of the types of evidence VA would assist him in 
obtaining as well as his own responsibilities with regard to 
identifying relevant evidence.  See Quartuccio v. Principi, 
16 Vet.App. 183 (2002); Charles v. Principi, 16 Vet.App. 370 
(2002).

The United States Court of Appeals for Veterans Claims' 
decision in Pelegrini v. Principi, 18 Vet.App. 112 (2004) 
held, in part, that a VCAA notice as required by 38 U.S.C. § 
5103(a), must be provided to a claimant before the initial 
unfavorable agency of original jurisdiction decision on a 
claim for VA benefits.  In this case, the RO provided VCAA 
notice to the veteran in June 2001, which was prior to the 
June 2002 rating decision.  Accordingly, the requirements the 
Court set out in Pelegrini have been satisfied.

Further, the notice requirements apply to all five elements 
of a service connection claim: 1) veteran status; 2) 
existence of a disability; (3) a connection between the 
veteran's service and the disability; 4) degree of 
disability; and 5) effective date of the disability.  Dingess 
v. Nicholson, 19 Vet.App. 473 (2006).   In the present 
appeal, the appellant was provided with notice of what type 
of information and evidence was needed to substantiate the 
claim for service connection.  Further, a March 2006 letter 
gave notice of the types of evidence necessary to establish a 
disability rating and effective date for the disability on 
appeal. 

Furthermore, the Board finds that there has been substantial 
compliance with the assistance provisions set forth in the 
law and regulations.  The record in this case includes 
service medical records, VA treatment records, private 
treatment records and Social Security Administration (SSA) 
records.  The record shows that the RO has requested all 
records identified by the veteran.  The Board finds that the 
record as it stands includes adequate competent evidence to 
allow the Board to decide the case and no further action is 
necessary.  See generally 38 C.F.R. § 3.159(c)(4).  No 
additional pertinent evidence has been identified by the 
claimant.   

Moreover, as discussed in more detail below, a VA examination 
with nexus opinion is not required in order to make a final 
adjudication.  McLendon v. Nicholson, 20 Vet.App. 79 (2006), 
states, that in disability compensation (service connection) 
claims, VA must provide a medical examination [for a nexus 
opinion, as applicable] when there is (1) competent evidence 
of a current disability or persistent or recurrent symptoms 
of a disability, and (2) evidence establishing that an event, 
injury, or disease occurred in service or establishing 
certain diseases manifesting during an applicable presumptive 
period for which the claimant qualifies, and (3) an 
indication that the disability or persistent or recurrent 
symptoms of a disability may be associated with the veteran's 
service or with another service-connected disability, but (4) 
insufficient competent medical evidence on file for the VA to 
make a decision on the claim.  Simply stated, the standards 
set forth in McLendon are not met in this case. 

Initially, the evidence does not establish that the veteran 
suffered "an event, injury or disease in service," so it is 
not necessary to obtain a VA medical opinion with regard to 
etiology.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  
In other words, absent such evidence, the Board finds that it 
is unnecessary to require the veteran to report for a VA 
medical examination or to ask a medical expert to review the 
record because any examination report or medical opinion 
could not provide competent evidence of the manifestation of 
hypertension in service.  Moreover, given the absence of any 
competent medical evidence of the claimed post-service 
disability until 19 years after service, any current opinion 
provided at this point would be no more than speculative.  
See 38 C.F.R. § 3.102 (2007) (a finding of service connection 
may not be based on a resort to speculation or even remote 
possibility).  

In this case, the Board finds that a VA medical opinion or 
examination is not necessary with regard to the question of 
etiology.  The service treatment records do not reflect a 
diagnosis of headaches.  Because the evidence does not 
establish that the veteran suffered "an event, injury or 
disease in service" as it relates to his claim of service 
connection for headaches, it is not necessary to obtain a VA 
medical opinion.  38 U.S.C.A. § 5103A(d); 38 C.F.R. 
§ 3.159(c)(4).  In other words, absent such evidence, the 
Board finds it unnecessary to require the veteran to report 
for a VA medical examination or to ask a medical expert to 
review the record because any examination report or medical 
opinion could not provide competent evidence of the 
manifestation of headaches in service.

For all the foregoing reasons, the Board concludes that VA's 
duties to the claimant have been fulfilled with respect to 
the issue of cluster type headaches. 

III.  Service Connection for Cluster Type Headaches

The veteran is seeking service connection for cluster type 
headaches.  Specifically, the veteran is seeking service 
connection as directly related to service as well as 
secondary to his service-connected post-traumatic stress 
disorder (PTSD) with major depressive disorder.  Applicable 
law provides that service connection will be granted if it is 
shown that the veteran suffers from disability resulting from 
an injury suffered or disease contracted in line of duty, or 
for aggravation of a preexisting injury suffered or disease 
contracted in line of duty, in the active military, naval, or 
air service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  That an 
injury occurred in service alone is not enough; there must be 
chronic disability resulting from that injury.  If there is 
no showing of a resulting chronic condition during service, 
then a showing of continuity of symptomatology after service 
is required to support a finding of chronicity.  38 C.F.R. § 
3.303(b).  Additionally, for veterans who have served 90 days 
or more of active service during a war period or after 
December 31, 1946, certain chronic disabilities, such as 
organic diseases of the nervous system, are presumed to have 
been incurred in service if manifest to a compensable degree 
within one year of discharge from service.  38 U.S.C.A. §§ 
1101, 1112; 38 C.F.R. §§ 3.307, 3.309.  Service connection 
may also be granted for any disease diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d).

Service connection is warranted for a disability, which is 
proximately due to, or the result of a service-connected 
disease or injury.  38 C.F.R. § 3.310.  The Court has also 
held that service connection can be granted for a disability 
that is aggravated by a service-connected disability and that 
compensation can be paid for any additional impairment 
resulting from the service-connected disorder.  Allen v. 
Brown, 7 Vet.App. 439 (1995).  The Board also notes that a 
revised version of 38 C.F.R. § 3.310 became effective October 
10, 2006.  The revised version essentially provides that VA 
will not concede aggravation of a nonservice-connected 
disease or injury by a service-connected disease or injury 
unless the baseline level of severity is established by 
medical evidence.  However, the veteran's claim was filed 
prior to October 10, 2006, and the Board thus reviews the 
appeal under the pre-October 10, 2006, version which would 
appear to be more favorable to the veteran.  

Service treatment records are silent with respect to any 
complaints of headaches. Significantly, the veteran's March 
1970 service examination prior to discharge showed that the 
veteran's head and neurologic system were clinically 
evaluated as normal.  Moreover, in is contemporaneous medical 
history, the veteran expressly denied frequent or severe 
headaches.  

After service, a February 1989 private treatment record from 
D.C. M.D. showed that the veteran had been having two to 
three headaches daily.  The assessment was cluster headaches.  
Follow up treatment records continued to show cluster 
headaches.  Significantly, a June 1991 private record 
provided an impression of post injury status post falling off 
ladder with subsequent progression of headaches and pain of 
the shoulder and neck.  Another June 1991 private record gave 
an impression of recurrent migraines headaches that were 
triggered by musculoskeletal injuries secondary to fall. 

Follow up private treatment records from various physicians 
and medical facilities  as well as treatment records from the 
VA continued to show treatment for cluster headaches.  A 
February 1992 private hospital record showed that the veteran 
complained of intermittent severe headaches for the last two 
years.  However, a November 1996 private treatment record 
indicated that the veteran reported a long standing history 
of cluster headaches for at least 20 years.  Nevertheless, a 
May 1999 private neurologic consultation showed a history of 
headaches since 1985.  Importantly, nothing in these records 
directly link the veteran's headaches to service.  

SSA records showed that the veteran was found disabled as of 
February 1992 due to memory loss secondary to anterior 
communicating artery aneurysm as well as a secondary 
diagnosis of adjustment disorder (depression).  While 
associated medical records showed treatment for cluster 
headaches, again, there is nothing in these records directly 
linking the veteran's headaches to service.  

At an April 2002 VA general examination, the veteran reported 
that he started to have headaches around 1968.  The examiner 
also noted that the veteran had poor memory.  His impression 
was true cluster headaches that were very severe and 
incapacitating.  However, the examiner did not give an 
etiological opinion.   

A June 2005 VA treatment record noted that following PTSD and 
anxiety and anger, the veteran had worsening headaches.  A 
follow up July 2005 VA treatment record showed that the 
veteran reported experiencing cluster headaches upon leaving 
Vietnam.  

Significantly, June 2005 and November 2005 opinions from 
W.A., M.D. stated that in his opinion, the veteran's cluster 
headaches and PTSD were precipitated by stress due to 
military combat during Vietnam, as the headaches started 
during that time, according to witnesses.  

Further, a November 2007 private opinion by K.S., M.D. also 
stated that the veteran's cluster headaches could be 
aggravated by stress induced by PTSD.  Moreover, another 
November 2007 private opinion by N.L, M.D. indicated that it 
was as likely as not that the veteran's cluster headaches 
were aggravated by his PTSD.  Further, a November 2007 VA 
treatment record showed increasing frequency of cluster 
headaches likely due to his increasing symptoms of depression 
and PTSD.  However, the examiner noted that it was difficult 
to ascertain if the increased depression was causing the 
increased headaches or if the increased headaches was 
contributing to his increased depression.  
 
In support of his claim, the veteran also submitted two lay 
statements in June 2001.   Both statements indicated that the 
persons knew the veteran prior to entering service and he did 
not suffer from headaches at that time.  However, both 
indicated that since he returned from service, the veteran 
had continued to suffer from headaches.  Further, July 2003, 
May 2004 and August 2004 lay statements from persons who 
claimed to have served with the veteran in Vietnam indicated 
that while in service the veteran was always taking medicine 
for headaches and complained of headaches.    

At the December 2007 Board hearing, the veteran and his wife 
testified that his headaches began in service.  He also 
reported that he sought treatment at the infirmary.  Further, 
he indicated that he had been treated on a recurring basis 
for headaches since his discharge in 1970. 

Initially, based on the medical evidence of record, the Board 
finds that service connection is not warranted for cluster 
type headaches under a direct theory of entitlement.  
Significantly, service treatment records are silent with 
respect to any complaints of headaches.  The service 
examination prior to discharge showed that the veteran's head 
and neurologic system were evaluated as clinically normal.  
Further, the veteran expressly denied headaches in his 
contemporaneous medical history.  There is also no competent 
medical evidence of a chronic headache disability within one 
year of discharge from service so the service incurrence of 
headaches cannot be presumed.  Moreover, there is no 
competent medical evidence of record linking the veteran's 
cluster headaches directly to service.  The Board recognizes 
the opinions of Dr. W.A., which found that the veteran's 
headaches were precipitated by stress and started in service 
according to witnesses.  However, given that the examiner did 
not review the veteran's claims file, specifically his 
service treatment records that showed no evidence of 
headaches in service, the Board finds that this opinion has 
no probative value.  Moreover, the examiner primarily appears 
to relate the veteran's headaches to his stress and PTSD, 
which is addressed in more detail below.  Importantly, 
although the veteran has claimed to have received continuous 
medical treatment for his headaches since service, the first 
post service medical evidence of record concerning headaches 
is in February 1989, 19 years after the veteran's discharge 
from active duty service, so there is no supporting medical 
evidence of a continuity of pertinent symptomatology.  The 
Board also finds it significant that the veteran's history as 
to the onset of his headaches has changed over the years.  
Moreover, 1991 private treatment records appeared to 
attribute the veteran's headaches to a post service fall from 
a ladder.    

The Board acknowledges the veteran's statements, the hearing 
testimony from him and his wife and the lay statements from 
other persons indicating that he had headaches in service and 
has continued to suffer from headaches since service.  
However, medical evidence is generally required to establish 
a medical diagnosis or to address questions of medical 
causation; lay assertions of medical status do not constitute 
competent medical evidence for these purposes.  Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1992).  Nevertheless, lay 
assertions may serve to support a claim for service 
connection by supporting the occurrence of lay-observable 
events or the presence of disability or symptoms of 
disability subject to lay observation.  38 U.S.C.A. 
§ 1153(a); 38 C.F.R. § 3.303(a); Jandreau v. Nicholson, 492 
F.3d 1372 (Fed. Cir. 2007); see Buchanan v. Nicholson, 451 
F.3d 1331, 1336 (Fed. Cir. 2006) (addressing lay evidence as 
potentially competent to support presence of disability even 
where not corroborated by contemporaneous medical evidence).  

As noted above, the service treatment records are completely 
silent as to any complaints of or treatment for headaches.  
Here, lay persons are competent to say that the veteran 
experienced symptoms while in service.  However, the Board 
does not believe that a chronic headache disability is 
subject to lay diagnosis.  The veteran as well as the other 
lay persons have not demonstrated that they have the 
expertise required to diagnose a chronic headache disability 
and link any current chronic headache disability to service.    

The fact remains that there is no indication that any chronic 
headache disability was present in service or that any 
diagnosed headache disability is linked to service.  While 
the veteran's contentions as well as the other lay statements 
of record have been carefully considered, these contentions 
are outweighed by the absence of any medical evidence to 
support the claim.  Accordingly, the Board finds that the 
weight of the evidence is against the presence of a disease 
or injury in service, and a direct link between his current 
headache disability to service.  

Nevertheless, when determining service connection, all 
theories of entitlement must be considered.  Szemraj v. 
Principi, 357 F.3d 1370, 1371 (Fed. Cir. 2004); see also 
Roberson v. Principi, 251 F.3d 1378, 1384 (Fed. Cir. 2001).  
Given the several medial opinions, which suggest that the 
veteran's cluster type headaches have been aggravated by his 
service-connected PTSD, and resolving all benefit of the 
doubt in the veteran's favor, the Board concludes that 
service connection is warranted on a secondary basis for the 
veteran's cluster type headaches as being aggravated by his 
service-connected PTSD with major depressive disorder.  
38 U.S.C.A. § 5107(b), 38 C.F.R. § 3.310; Allen v. Brown, 7 
Vet.App. 439 (1995).  


ORDER

The appeal as to the issues of entitlement to service 
connection for arthritis, multiple joints, and for low back 
disability is dismissed.

Further, service connection for cluster type headaches as 
secondary to the veteran's service-connected PTSD with major 
depressive disorder is warranted.  To that extent, the appeal 
is granted. 


REMAND

The veteran is also seeking service connection for coronary 
artery disease.  Private and VA treatment records showed that 
the veteran suffered from coronary artery disease status post 
angioplasty in 1996.  A May 2005 private opinion by A.M., 
M.D. showed a history of coronary artery disease and stated 
that the veteran's stress may aggravate symptoms of 
hypertension.  Further, a November 2007 private opinion by 
A.M. noted that the veteran had been depressed, not eating 
well and not exercising.  The doctor felt that this behavior 
may have contributed to his coronary artery disease.  
Further, a November 2007 VA treatment record showed that the 
veteran had coronary artery disease with increased chest 
pain.  The examiner suspected that the veteran's anxiety 
disorder was also contributing to his recurrent episodes of 
chest pain.  There is also a November 2007 letter by Dr. 
N.L., a psychiatrist, stating that it was more likely than 
not that the veteran's hypertension was aggravated by PTSD.  
The Board notes that his opinion is included in a short 
letter which does not show review of the claims file, nor 
does the letter include a rationale.  Further, the Board 
wonders if the question of a causal relationship between PTSD 
and heart disease would be better addressed by a 
cardiologist.  The November 2007 opinion is viewed by the 
Board as insufficient to base an opinion, but it is 
sufficient to warrant further development of the medical 
evidence as to the underlying question. 

Based on these medical records, the Board finds that a VA 
examination should be afforded to the veteran to determine 
whether the veteran's coronary artery disease is proximately 
due to or aggravated by the veteran's service-connected PTSD 
with major depressive disorder  pursuant to 38 C.F.R. 
§ 3.310.  Further, again, when determining service 
connection, all theories of entitlement must be considered.  
Szemraj v. Principi, 357 F.3d 1370, 1371 (Fed. Cir. 2004); 
see also Roberson v. Principi, 251 F.3d 1378, 1384 (Fed. Cir. 
2001).  Thus, the VA examination should also determine 
whether the veteran's coronary artery disease is directly 
related to service

Lastly, the veteran has not received sufficient notice 
informing him of the information and evidence necessary to 
establish entitlement to service connection under a secondary 
theory entitlement pursuant to the VCAA.  Thus, in view of 
the need to return the case for another matter, it seems 
appropriate to direct additional VCAA notice to ensure full 
compliance with VCAA notice requirements with respect to the 
issue on appeal.  See also, Quartuccio v. Principi, 16 Vet. 
App. 183, 187 (2002); Pelegrini v. Principi 18 Vet App. 112 
(2004).  

Accordingly, the case is REMANDED for the following actions:

1.  The RO should furnish the veteran 
with an appropriate VCAA letter under 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b).  The letter should specifically 
include notice to the veteran of the 
evidence necessary to substantiate the 
issues on appeal under a secondary 
service connection theory of entitlement 

2.  The veteran should be scheduled for a 
VA cardiovascular examination with regard 
to his cardiovascular disorder(s).  It is 
imperative that the claims files be made 
available to the examiner for review in 
connection with the examination.  After 
reviewing the claims files and examining 
the veteran, the examiner should respond 
to the following:

     a)  Is it at least as likely as not 
(a 50% or higher degree of probability) 
that any cardiovascular disease, to 
include coronary artery disease and 
hypertension, is directly related to the 
veteran's service?

     b)  Is it at least as likely as not 
(a 50% or higher degree of probability) 
that any cardiovascular disease, to 
include coronary artery disease and 
hypertension, is proximately due to, or 
caused by, the veteran's service-
connected PTSD with major depressive 
disorder?

     c)  Is it at least as likely as not 
(a 50% or higher degree of probability) 
that any cardiovascular disease, to 
include coronary artery disease and 
hypertension, has been aggravated by the 
veteran's service-connected PTSD with 
major depressive disorder?

3.  Thereafter, the issue of service 
connection for cardiovascular disease, to 
include coronary artery disease and 
hypertension, should be readjudicated 
under both direct and secondary 
(including by aggravation) theories.  If 
the benefit sought on appeal is not 
granted, the veteran and his 
representative should be provided with a 
supplemental statement of the case and 
afforded the appropriate opportunity to 
respond thereto.  Thereafter, the case 
should be returned to the Board for 
further appellate consideration, if 
otherwise in order. 

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet.App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).




______________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


